    Case 6:20-cr-00021-H-BU Document 26 Filed 08/13/20            Page 1 of 1 PageID 54



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                               SAN ANGELO DTVISION

LTNITED STATES OF AMERICA,
  Plaintiff,

                                                           NO. 6:20-CR-021-01-H

HEATH DAVIS (1),
     Defendant.


              ORDER ACCEPTING REPORT AI\D RECOMMEI\DATION
                 OF THE UNITED STATES MAGISTRATE JUDGE
                       CONCERNING PLEA OF GI,JILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OXl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         oated eugust   t5,   2020.




                                            JAMES        SLEYHENDRIX
                                                       STATES DISTRICT ruDGE
